Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 09/13/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of groups, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claim 3 is objected to because of the following informalities: The claim recites fluorescently-labelled surrogate and further recites the surrogate should be changed to – fluorescently-labelled surrogate – to be consistent in claim 3, as the surrogate molecule alone would have a higher affinity as compared to the target molecule, see claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" in element (a) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 6, the claim depends on claim 4 and recites the limitation "wherein the fluorescently-labelled surrogate" has an insufficient antecedent basis for this limitation in the claim because neither claim 1 nor 4 recites the phrase fluorescently-labelled surrogate. For prosecution, the claim is being interpreted as being dependent to claim 3, which recites the limitation. 
Regarding claim 8, the phrase "such as" in element (a) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (“Increasing the sensitivity of piezoelectric odour sensors based on molecularly imprinted polymers,” Biosensors & Bioelectronics, vol. 15, pgs. 403-409, published 2000, see IDS submitted on 06/17/2020, cite no. 2). 
Ji et al. teach the molecular imprinting technique to create sensors with a predetermined selectivity for molecules and a layer of a polymer imprinted with 2-methylisoborneol (MIB) (see abstract). Ji et al. further teach polymer of methacrylic acid as the functional monomer (100 µmol) and ethylene glycol dimethacrylate as the crosslinker (132 µmol) (see section 2.1, para. 3, left col., pg. 405). Ji et al. teach the polymers possess microcavities complementary in size, shape, and chemical functionality to the original template molecule and the persistence of these rigid, well-defined cavities containing accessible functionalities allows the molecular imprints (MIPs) (see pg. 404, right col. para. 4). Figures 3-4 disclose that the geosmin (GEO) and MIB were measured with the printed 2-MIB and MIB molecule is greater than GEO molecule.
It is noted that the specification has disclosed that the term “surrogate molecule” refers to a molecule that is used in place of the target molecule to produce a molecularly imprinted polymer (MIP) that with a useful selectivity for the target molecule in question (see filed specification, pg. 13, para. 4). Meanwhile, the claim is directed to a product having vacant cavities where the cavities have affinities to the surrogate and target molecules, which are functional languages. The claims do not require the presence of either surrogate or target molecule in the cavities. Therefore, Ji et al. would read on the claimed molecularly imprinted polymer because Ji e al. teach polymer is imprinted with 2-methylisoborneol (MIB) and made up of ethylene glycol dimethacrylate 
Furthermore, the recitation of “the target molecule that is from 10 to 30 µmol/g” is intended use because the claimed invention must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed imprinted polymer. As stated above, the target molecule is not present in the cavities and Ji et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce cavities in the polymer. Therefore, Ji et al.’s molecularly imprinted polymer would be capable of performing the claimed function.
With regard to claim 2, Ji et al. further teach methacrylic acid as the functional monomer (100 µmol) and ethylene glycol dimethacrylate as the crosslinker (132 µmol) (see section 2.1, para. 3, left col., pg. 405), which reads on the ratio of functional monomer to crosslinking agent is from 1:1 to 1:2.5.
With regard to claim 4, Figures 1 and 3-4 disclose that the geosmin (GEO) and MIB were measured with the printed 2-MIB.  
With regard to claim 5, the recitation of “10 to 15 µmol/g, such as 11.6 µmol/g for geosmin” is intended use because the claimed invention must result in a structural difference between the claimed polymer and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed imprinted polymer. As stated above, the target molecule (geosmin) is not present in the cavities and Ji et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US2005/0025440A1, published 02/03/2005).
Hart et al. teach a nanoscale molecularly imprinted polymers (MIP) having polymer features wherein the size, shape and position are predetermined can be fabricated (see abstract). Hart et al. teach in Figure 1 a molecularly imprinted polymer wherein the template molecule is then removed from the polymer leaving behind voids within the matrix, which are complementary to the template molecule in size, shape and functional group orientation (also see para. [0003]), which reads on the cavities having a first and second affinities that are equal and binding capacity that are equal to a molecularly imprinted polymer produced using the target molecule itself. Hart et al. teach the polymer formulation, made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) is typical of many successful imprinted polymers (see para. [0034]). 
It is noted that the claim is directed to a product having vacant cavities where the cavities have affinities to the surrogate and target molecules, which are functional languages. The claim does not require the presence of either surrogate or target molecule in the cavities. Therefore, Hart et al. would read on the claimed molecularly imprinted polymer because Hart et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce cavities in the polymer (see Fig. 1). 
Furthermore, the recitation of “the target molecule that is from 10 to 30 µmol/g” is intended use because the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed 

Allowable Subject Matter
Claims 3, 7, and 9 are objected above and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection above. 
The closest prior art of record is Ji et al. (see above). The reference does not teach or reasonably suggest the molecularly imprinted polymer further comprises a fluorescently-labelled surrogate of the target molecule.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635